[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTED MEMORANDUM OF DECISION
The court notes that the pendente lite custody award to the father was sole and not joint custody.
The fees of the attorney for the minor child are approved and each of the parties hall be responsible for one half of these fees, less any sums they have paid to date. Each shall, within 30 days make arrangements with counsel for the minor child for payment of these fees.
The court incorporates the earlier arrearage order as part of its decision and finds the arrearage to be $2,500.00.
BY THE COURT; CT Page 11484
ELAINE GORDON, JUDGE